                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TRAVON LEON FREEMAN,                                Case No. 19-cv-02594-HSG
                                   8                     Plaintiff,                         ORDER GRANTING REQUEST TO
                                                                                            REOPEN CASE; VACATING ORDER
                                   9            v.                                          OF DISMISSAL AND JUDGMENT;
                                                                                            AND REOPENING CASE
                                  10    TAMMY FOSS, et al.,
                                                                                            Re: Dkt. No. 10
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 16, 2019, the Court dismissed this action without prejudice for failure to comply

                                  14   with the Court’s order to either pay the filing fee or file a complete in forma pauperis application.

                                  15   Dkt. No. 6. That same day, the Court entered judgment in favor of defendants. Dkt. No. 7.

                                  16   Plaintiff has filed an amended complaint, Dkt. No. 10, and two requests for leave to proceed in

                                  17   forma pauperis, Dkt. Nos. 11, 18. The Court construes the amended complaint as both an

                                  18   amended complaint and a request to reopen this case. Plaintiff’s request to reopen the case is

                                  19   GRANTED. Dkt. No. 10. The Order of Dismissal and Judgment (Dkt. Nos. 6 and 7) are

                                  20   VACATED and this case is REOPENED. The Court will screen the amended complaint in a

                                  21   separate order.

                                  22          IT IS SO ORDERED.

                                  23   Dated: December 26, 2019

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TRAVON LEON FREEMAN,
                                   7                                                          Case No. 19-cv-02594-HSG
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        TAMMY FOSS, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                       Travon Leon Freeman
                                  19   Kern Valley State Prison
                                       G-36842 B#102L
                                  20   PO Box 5102
                                       Delano, CA 93216
                                  21

                                  22   Dated: December 26, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Nikki D. Riley, Deputy Clerk to the
                                  28                                                      Honorable HAYWOOD S. GILLIAM, JR.

                                                                                          2
